TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00203-CR



                                     Candace Orn, Appellant

                                                  v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
      NO. 12-095, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               After this Court granted four extensions of time to file the brief, appellant’s brief was

due February 11, 2014. The brief has not been received and appellant’s retained attorney,

Howard S. Jenkins, has informed this Court that a brief may not be filed at all.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and, if she is not indigent,

whether retained counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court

shall make appropriate findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If

appellant still desires to appeal and the court finds that she is indigent, the court shall make

appropriate orders to ensure that appellant is adequately represented on appeal. See Tex. R. App.

P. 38.8(b)(2), (3). Following the hearing, which shall be transcribed, the trial court shall order the
appropriate supplemental clerk’s and reporter’s records—including any order and findings—to be

prepared and forwarded to this Court no later than March 19, 2014. See Tex. R. App. P. 38.8(b)(3).



Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: February 13, 2014

Do Not Publish




                                                2